                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                   )
 DEANDRE BRADLEY,                                  )
                                                   )
                           Petitioner,             )
 vs.                                               )
                                                   )           Case No. 19-cv-00479-SMY
 FRANK LAWRENCE,                                   )
                                                   )
                           Respondent.             )
                                                   )


                               MEMORANDUM AND ORDER
YANDLE, District Judge:

        Petitioner Deandre Bradley is currently in the custody of the Illinois Department of Corrections

(“IDOC”) and incarcerated at Menard Correctional Center. On May 2, 2019, Bradley filed a Petition

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 to challenge the loss of six months and twenty-

five days of good conduct credit as a result of prison disciplinary proceedings that allegedly violated

his right to due process of law under the Fourteenth Amendment (Doc. 1, p. 1). He seeks restoration

of his lost good conduct credits.

         The case is now before the Court for preliminary review of the Petition pursuant to Rule 4 of

the Rules Governing § 2254 Cases in United States District Courts. Rule 4 provides that upon

preliminary consideration by the district judge, “[i]f it plainly appears from the petition and any

attached exhibits that the petition is not entitled to relief in the district court, the judge must dismiss

the petition and direct the clerk to notify the petitioner.”

                                               Background

        Bradley is currently serving a six-year term of incarceration for residential burglary and

resisting a peace officer. On or around July 14, 2018, Bradley was issued four disciplinary tickets at

Menard for: (1) Rule 102A violation – Assault and Injury; (2) Rule 215 – Disobeying a direct order
essential to safety; (3) Rule 206 – Intimidation or threats; (2 incidents); (4) Rule 214 – Fighting; and

(5) Rule 303 – False information to an employee (Id. at pp. 3, 13-18). Bradley allegedly received these

tickets because he made threats to officers on 2 separate occasions (Id. at pp. 15-18), fought with

another inmate (Id. at p. 16), and bit a correctional officer’s wrist (Id. at p. 13).

        Following a disciplinary hearing, Bradley was found guilty of all the rule violations (Id. at p.

6). He was punished with segregation, a disciplinary transfer, commissary and contact restrictions,

and loss of good conduct credits (Id. at pp. 13-18).1 Bradley lost a total of 6 months and 25 days of

good conduct credits, which delayed his parole release date (Id. at 6). Bradley’s previous release date

would have been December 8, 2019 (Id.at p. 22). IDOC’s website now says his projected release date

is April 8, 2023 (Id. at p. 22).2

        Bradley challenges the decision of the disciplinary hearing committee on the following due

process grounds: (1) Ground 1 – prison officials refused to allow Bradley to sign the original

disciplinary report and place a request for witnesses on the report; and (2) Ground 2 – the adjustment

committee refused to review Bradley’s witnesses or evidence and refused to delay the hearing so that

he could call witnesses (Id. at pp. 8-9). Bradley asserts that he tried to exhaust the prison’s internal

grievance procedures but his grievance to the ARB was late through no fault of his own (Id. at pp. 8-

9). It is not clear from the Petition whether Bradley exhausted his state court remedies prior to bringing

this habeas action in federal court (Id. at pp. 8-9). Bradley asks this Court to enter an Order reinstating

his six months and twenty-five days of good conduct credits (Id. at p. 9).

                                                   Discussion

        “[W]hen a state prisoner is challenging the very fact or duration of his physical imprisonment,



1
  It appears to the Court that Bradley only lost good conduct credit on 3 tickets, his 7/12/18 ticket for assault,
7/20/18 ticket for intimidation, and the 7/13/2018 ticket for fighting.
2
  See, https://www.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx. See also, Bova v. U.S. Bank, N.A., 446 F.
Supp. 2d 926, 930 n. 2 (S.D. Ill. 2006) (a court may judicially notice public records available on government
websites) (collecting cases).
and the relief he seeks is a determination that he is entitled to immediate release or a speedier release

from the imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

U.S. 475, 500 (1973). Section 2254 may be used to present a Fourteenth Amendment due process

challenge to a disciplinary hearing that results in the loss of good conduct credits. See, Austin v.

Pazera, 779 F.3d 437 (7th Cir. 2015). An Illinois prisoner who wants to file a federal habeas petition

challenging prison discipline must first exhaust state judicial remedies by filing “a complaint for an

order of mandamus from an Illinois circuit court.” McAtee v. Cowan, 250 F.3d 506, 508–509 (7th Cir.

2001). If he loses at the circuit court stage, he “must invoke one complete round of the normal appellate

process, including seeking discretionary review before the state supreme court,” to fully exhaust his

state judicial remedies. Id. See also, Donelson v. Pfister, 811 F.3d 911, 915 (7th Cir. 2016) (noting

that the filing of a mandamus action in state court is “a prerequisite for Illinois prisoners challenging

disciplinary actions in federal court by bringing a § 2254 petition in federal court.”); Thomas v. Lamb,

No. 16-CV-809-DRH-CJP, 2017 WL 1132640, at *2 (S.D. Ill. Mar. 27, 2017).

        Bradley’s due process challenges to the revocation of good conduct credits may proceed.

However, the Court notes that there may be an issue as to whether Bradley exhausted his administrative

and state law remedies as the Petition is not entirely clear on this issue.

                                                   Disposition

        IT IS HEREBY ORDERED that Bradley’s due process claims associated with the revocation

of his good conduct credits shall PROCEED.

        IT IS SO ORDERED that Responded WARDEN FRANK LAWRENCE shall answer the

Petition or otherwise plead within thirty (30) days of this date this order is entered (on or before August

12, 2019).3 This preliminary order to respond does not, of course, preclude the Government from

raising any objection or defense it may wish to present. Service upon the Illinois Attorney General,


3
  The response date Ordered herein is controlling. Any date that CM/ECF should generate in the course of this
litigation is a guideline only. See SDIL-EFR 4.
Criminal Appeals Bureau, 100 West Randolph, 12th Floor, Chicago, Illinois 60601, shall constitute

sufficient service.

        IT IS HEREBY ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(B)(3) and 28 U.S.C. § 636(c),

should all parties consent to such a referral.

        Bradley is ADVISED of his continuing obligation to keep the Clerk (and each opposing party)

informed of any change in his whereabouts during the pendency of this action. This notification shall

be done in writing, not later than seven days after a transfer or other change in address. Failure to

provide notice may result in dismissal. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED

        Dated: 7/12/2019


                                                               /s/ Staci M. Yandle
                                                               STACI M. YANDLE
                                                               United States District Judge
